EXHIBIT 10.2

FIRST INDUSTRIAL REALTY TRUST, INC.

2011 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (“Award Agreement”) is made and entered
into as of December 17, 2012 (the “Grant Date”), by and between First Industrial
Realty Trust, Inc. (the “Company”) and Bruce W. Duncan (the “Grantee”).

WHEREAS, the Grantee has entered into an employment agreement (the “Employment
Agreement”), executed and effective as of the date hereof, by and among the
Grantee, FR and First Industrial, L.P. (the “Employer” and, together with FR,
the “Company”);

WHEREAS, the Company maintains the First Industrial Realty Trust, Inc. 2011
Stock Incentive Plan, as amended (the “Plan”), which is incorporated into and
forms a part of this Award Agreement;

WHEREAS, the Grantee has been selected by the Committee to receive an award of
Restricted Stock under the Plan; and

WHEREAS, this Award Agreement is subject to the terms of the Plan and
capitalized terms not otherwise defined herein have the meanings ascribed to
such terms in the Plan.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and the
Grantee hereby agree, freely and with full knowledge and consent, as follows:

1. Grant. The Company hereby grants to the Grantee 200,000 “Covered Shares” of
Restricted Stock pursuant to the Plan (“Award”), where each Covered Share
represents the right of the Grantee to enjoy, subject to the terms and
conditions set forth in this Award Agreement and the Plan, one (1) share of
Stock free of restrictions once the Restricted Period ends. The Covered Shares
are granted as of the Grant Date.

2. Vesting.

(a) The “Restricted Period” for each installment of Covered Shares set forth in
the table immediately below (each, an “Installment”) shall begin on the Grant
Date and end as described in the table immediately below:

 

INSTALLMENT

  

RESTRICTED PERIOD SHALL END ON:

33.33% of Covered Shares    First anniversary of Grant Date 33.33% of Covered
Shares    Second anniversary of Grant Date 33.33% of Covered Shares    Third
anniversary of Grant Date



--------------------------------------------------------------------------------

(b) Upon the consummation of a Change in Control Event prior to the Grantee’s
Termination of Service, the Restricted Period for all the Covered Shares shall
cease and such Covered Shares shall become fully vested as of the effective date
of the Change in Control Event.

(c) Notwithstanding the foregoing provisions of this Section 2, the Restricted
Period for all the Covered Shares shall cease immediately and such Covered
Shares shall become fully vested immediately upon the Grantee’s Termination of
Service due to the Grantee’s Disability or the Grantee’s death.

(d) If before the expiration of one or more Restricted Periods, the Grantee’s
Termination of Service occurs for any reason, other than due to termination by
the Company for Cause (which shall be covered by paragraph (e) below) or due to
the Grantee’s death or Disability (which shall be covered by paragraph
(c) above), then the Grantee shall continue to vest in Covered Shares in
accordance with the schedule set forth in (a) above, subject to the Grantee’s
compliance in all material respects with Section 9(b), (c) and (d) of the
Employment Agreement, provided that solely for purposes of applying this
Section 2(d), the Restrictive Period shall be extended by one (1) additional
year to a period of two (2) years.

(e) If prior to the expiration of one or more Restricted Periods, (1) the
Grantee’s Termination of Service occurs due to termination by the Company for
Cause, or (2) after the Grantee’s Termination of Service occurs for any reason
the Grantee violates the Restrictive Covenants of Section 9(b), (c), and (d) of
the Employment Agreement, then the Grantee shall forfeit all right, title and
interest in and to any Installment(s) still subject to a Restricted Period as of
such Termination of Service.

3. Share Delivery. Delivery of Stock or other amounts under this Award Agreement
and the Plan shall be subject to the following:

(a) To the extent that this Award Agreement and the Plan provide for the
issuance of Stock, such issuance may be effected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any
securities exchange or similar entity.

(b) Notwithstanding any other term of this Award Agreement or the Plan, the
Company shall have no obligation to deliver any Stock or make any other
distribution of benefits under this Award Agreement or the Plan unless such
delivery or distribution complies with all applicable laws and the applicable
rules of any securities exchange or similar entity.

4. Dividends. The Grantee shall be entitled to receive dividends and
distributions paid on any Installment during the Restricted Period; provided,
however, that no dividends or distributions shall be payable to or for the
benefit of the Grantee with respect to record dates for such dividends or
distributions occurring before the Grant Date or on or after the date, if any,
on which the Grantee has forfeited the respective Covered Shares.

5. Voting Rights. The Grantee shall be entitled to vote the Covered Shares
during the Restricted Period; provided, however, that the Grantee shall not be
entitled to vote Covered Shares with respect to record dates occurring before
the Grant Date or on or after the date, if any, on which the Grantee has
forfeited the respective Covered Shares.



--------------------------------------------------------------------------------

6. Deposit of Restricted Stock Award. All Stock issued with respect to Covered
Shares shall be registered in the name of the Grantee and shall be retained by
the Company, or an agent of the Company, until the end of the Restricted Period
applicable to such Covered Shares.

7. Corporate Transactions. To the extent permitted under Section 409A of the
Code, if applicable, in the event of a corporate transaction involving the
Company or the shares of Stock of the Company (including any stock dividend,
stock split, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, combination or exchange of shares),
this Award shall automatically be adjusted to proportionately and uniformly
reflect such transaction (but only to the extent that such adjustment will not
affect the status of this Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, if applicable); provided,
however, that the Committee may otherwise adjust this Award (or prevent such
automatic adjustment) as it deems necessary, in its sole discretion, to preserve
the benefits or potential benefits of this Award and the Plan.

8. Transferability. This Award shall be fully transferrable by the Grantee, but
the Grantee shall remain subject to an obligation to deliver to the Company the
full number of shares, or an amount of cash equal to the after-tax value, after
taking into account all available deductions, of the then fair market value of
the shares, that are not vested on the date such shares would otherwise have
been forfeited pursuant to Section 2. Notwithstanding the foregoing, the Grantee
agrees to hold during the Employment Period the number of shares having an
aggregate value on the Grant Date equal to the after-tax value, as determined on
the Grant Date, of the shares subject to this Award.

9. Withholding. The Grantee shall make appropriate arrangements with the
Company, consistent with the provisions of Section 12 of the Plan, for
satisfaction of any applicable tax withholding requirements, or similar
requirements, arising out of this Award Agreement.

10. Administration. The authority to manage and control the operation and
administration of this Award Agreement and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to this Award
Agreement as it has with respect to the Plan. Any interpretation of this Award
Agreement or the Plan by the Committee and any decision made by it with respect
to this Award Agreement or the Plan shall be final and binding on all persons.

11. Plan Governs. Notwithstanding anything in this Award Agreement to the
contrary, this Award Agreement shall be subject to the terms of the Plan, a copy
of which may be obtained by the Grantee from the office of the Secretary of the
Company; and this Award Agreement shall be subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan. Notwithstanding anything in this Award Agreement to the
contrary, in the event of any discrepancies between the Plan and this Award
Agreement, the Plan shall control. Further notwithstanding anything in this
Award Agreement to the contrary, in the event of any discrepancies between the
corporate records of the Company and this Award Agreement, the corporate records
shall control.



--------------------------------------------------------------------------------

12. Not an Employment Contract. The grant of this Award shall not confer on the
Grantee any right with respect to continuance of service with the Company or any
Affiliate or Subsidiary, nor shall such grant confer any right to future grants
of Restricted Stock, or any other awards in lieu thereof, while employed by the
Company or any Affiliate or Subsidiary. The grant shall not interfere in any way
with the right of the Company or any Affiliate or Subsidiary to terminate the
Grantee’s service at any time.

13. Validity. If any provision of this Award Agreement is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Award Agreement shall be construed
and enforced as if such illegal or invalid provision had never been included
herein.

14. References. References herein to rights and obligations of the Grantee shall
apply, where appropriate, to the Grantee’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Award Agreement.

15. Notice. Any notice required or permitted to be given under this Award
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

If to the Company:  

First Industrial Realty Trust, Inc.

311 South Wacker Drive, Suite 3900

Chicago, Illinois 60606

Attn:    John Lee, General Counsel

If to the Grantee:   At the most recent address on file at the Company.

16. Counterparts. This Award Agreement may be executed in counterparts, each of
which shall constitute one and the same instrument.

17. Amendment. This Award Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Grantee and the Company without the consent of any other person.

18. Governing Law. This Award Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without reference to the
principles of conflict of laws, except to the extent such law is preempted by
federal law.

19. Data Privacy. The Grantee agrees to the collection, use, processing and
transfer (collectively, the “Use”) of certain personal data such as the
Grantee’s name, salary, job title, and position evaluation rating, along with
details of all past awards and current awards outstanding and awarded under the
Plan or otherwise (collectively, the “Data”), for the purpose of



--------------------------------------------------------------------------------

administering the Plan, a copy of which the Grantee acknowledges having received
and understood. The Grantee further acknowledges and agrees that the Company and
its Affiliates and Subsidiaries may make Use of the Data amongst themselves
and/or with any other third parties assisting the Company in the administration
of the Plan (collectively, the “Data Recipients”). The Grantee hereby further
authorizes any Data Recipients, including any Data Recipients located in foreign
jurisdictions, to continue to make Use of the Data, in electronic or other form,
for the purposes of administering the Plan, including without limitation, any
necessary Use of such Data as may be required for the subsequent holding of
Stock on the Grantee’s behalf by a broker or other third party with whom the
Grantee may elect to deposit any Stock acquired through the Plan or otherwise.
The Company shall, at all times, take all commercially reasonable efforts to
ensure that appropriate safety measures shall be in place to ensure the
confidentiality of the Data, and that no Use shall be made of the Data for any
purpose other than the administration of the Plan. The Grantee may, at any time,
review his or her Data and request necessary amendments to such Data. The
Grantee may withdraw consent to the Use of the Data herein by notifying the
Company in writing; provided, however, that because the Data is essential to the
Company’s ability to administer the Plan and to assess employee admissibility
under the Plan, by withdrawing consent to the Use of the Data, the Grantee may
affect his or her eligibility to participate in the Plan. The Grantee hereby
releases and forever discharges the Company from any and all claims, demands,
actions, causes of action, damages, liabilities, costs, losses and expenses
arising out of, or in connection with, the Use of the Data for purposes of
administering the Plan, including without limitation, any and all claims for
invasion of privacy, infringement of the Grantee’s right of publicity,
defamation and any other personal, moral and/or property rights.

20. Clawback Policy Prior to a Change in Control. This Award, and any amount or
benefit received hereunder shall be subject to potential cancellation,
recoupment, rescission, payback or other action in accordance with the terms of
any applicable Company clawback policy, as it may be amended from time to time
(the “Policy”) and any applicable law. The Grantee’s acceptance of this Award
constitutes the Grantee’s acknowledgment of and consent to the Company’s
application, implementation and enforcement of (a) the Policy or any similar
policy established by the Company that may apply to the Grantee and (b) any
provision of applicable law relating to cancellation, rescission, payback or
recoupment of compensation, as well as the Grantee’s express agreement that the
Company may take such actions as are necessary to effectuate the Policy, any
similar policy (as applicable to the Grantee) or applicable law, without further
consideration or action, it being understood and agreed that this Section 20
shall not apply after a Change in Control Event.

(Signature page to follow)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Award Agreement as of the
Grant Date.

 

FIRST INDUSTRIAL REALTY TRUST, INC. By:  

/s/ W. Ed Tyler

I hereby acknowledge that I have received a copy of the Plan (the terms of which
are incorporated by reference into this Award Agreement) and am familiar with
the terms set forth therein. I agree to accept as binding, conclusive and final
all decisions and interpretations of the Committee. As a condition to the
receipt of this Award, I hereby authorize the Company to withhold from any
regular cash compensation payable to me by the Company any taxes required to be
withheld under any applicable law as a result of this Award.

 

GRANTEE By:  

/s/ Bruce W. Duncan

Date:  

12/17/12